UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5095


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN DEMETRIUS WALKER, a/k/a Tweet, a/k/a Tweety, a/k/a
Derek Fenty,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:92-cr-00053-F-9)


Submitted:   September 30, 2010           Decided:   November 2, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin Demetrius Walker appeals the twenty-four-month

sentence    imposed         upon    revocation        of    his     term    of    supervised

release.         Walker      argues       on       appeal    that     his       sentence    is

procedurally unreasonable because the district court improperly

considered factors not permitted by 18 U.S.C. § 3583(e) (2006).

We affirm.

            We     will       not     disturb         a     sentence        imposed    after

revocation of supervised release that is within the prescribed

statutory range and is not plainly unreasonable.                             United States

v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                            In making this

determination,         we    first     consider           whether     the       sentence    is

unreasonable.       Id. at 438.           “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise of discretion than reasonableness review for guidelines

sentences.”       United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks and citation omitted).

            The    district         court’s        discretion       is     not    unlimited,

however.     United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).     For    instance,         the   district          court    commits      procedural

error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

Gall v. United States, 552 U.S. 38, 51 (2007).                               Although “[a]

court    need    not    be    as    detailed        or     specific      when    imposing    a


                                               2
revocation    sentence       as    it    must   be    when   imposing    a     post-

conviction sentence, . . . it still must provide a statement of

reasons for the sentence imposed.                 Thompson, 595 F.3d at 547

(internal quotation marks and citation omitted).                  The judge also

must “set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.”                       United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

           Although      a    district        court     “ultimately   has     broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

the Chapter Seven policy statements in the federal sentencing

guidelines manual, as well as the statutory requirements and

factors   applicable     to       revocation    sentences     under     18   U.S.C.

§§ 3553(a),    3583(e)       (2006).          Chapter     Seven   provides,     “at

revocation, the court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal

history of the violator.”               USSG ch. 7, pt. A(3)(b).             Section

3583 approves consideration of a majority of the factors listed

in § 3553(a), omitting only two.                18 U.S.C. § 3583(e).          Among

the omitted factors is the need “to reflect the seriousness of




                                          3
the offense, to promote respect for the law, and to provide just

punishment for the offense.”                   18 U.S.C. § 3553(a)(2)(A).

               In    this    case,        the    district          court    offered         several

reasons    for       imposing      a     twenty-four-month           sentence,         an    upward

departure from the policy statement range of six to ten months.

It considered Walker’s two sentence reductions from his original

sentence, Walker’s criminal history, and the circumstances under

which Walker violated the terms of his supervised release, which

included    committing            property      and   drug-related          crimes,         fleeing

from justice, and resisting arrest.                         While the court said that

the   upward        departure          reflected      the    seriousness          of    Walker’s

revocation conduct, the grounds cited by the district court were

relevant to other required considerations, including the nature

and     circumstances             of     the    offense        and     the        history        and

characteristics         of     the       defendant.          18     U.S.C.     § 3553(a)(1),

(a)(2)(B), (a)(2)(C).                  Reviewing the court’s explanation in its

entirety,       we    find     the       court’s      consideration          of    the      stated

factors        did     not        render        Walker’s           sentence       procedurally

unreasonable.

               Accordingly we conclude that Walker’s sentence is not

plainly unreasonable.                  We therefore affirm the judgment of the

district    court.           We    dispense      with       oral    argument      because        the

facts    and    legal       contentions         are   adequately           presented        in   the




                                                 4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5